—Appeal from an order of Supreme Court, Monroe County (Polito, J.), entered March 21, 2001, which granted plaintiff’s motion for partial summary judgment on the issue of liability and dismissed defendant’s second affirmative defense of failure to wear a seat belt.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by denying that part of plaintiffs’ motion seeking partial summary judgment on the issue of liability and as modified the order is affirmed without costs.
Same Memorandum as in Perez v Wickman ([appeal No. 1] 298 AD2d 873). Present — Pine, J.P., Hayes, Kehoe, Gorski and Lawton, JJ.